Citation Nr: 1733017	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-48 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

 1.  Entitlement to a rating in excess of 40 percent for Reiter's syndrome, for the period from July 28, 2008, to April 28, 2016.

2.  Entitlement to a rating in excess of 20 percent for limitation of motion of the cervical spine associated with Reiter's syndrome.

3.  Entitlement to a rating in excess of 40 percent for radiculopathy of the right upper extremity associated with Reiter's syndrome.

4.  Entitlement to a rating in excess of 30 percent for radiculopathy of the left upper extremity associated with Reiter's syndrome.

5.  Entitlement to a rating in excess of 20 percent for limitation of motion of the lumbar spine associated with Reiter's syndrome.

6.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity associated with Reiter's syndrome.

7.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity associated with Reiter's syndrome.

8.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee associated with Reiter's syndrome.

9.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left knee associated with Reiter's syndrome.

10.  Entitlement to a compensable evaluation for limitation of motion of the right ankle associated with Reiter's syndrome.

11.  Entitlement to a compensable evaluation for limitation of motion of the left ankle associated with Reiter's syndrome.

12.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right hip associated with Reiter's syndrome.

13.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left hip associated with Reiter's syndrome.

14.  Entitlement to a compensable evaluation for limitation of motion of the right elbow associated with Reiter's syndrome.

15.  Entitlement to a compensable evaluation for limitation of motion of the left elbow associated with Reiter's syndrome.

16.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right hand associated with Reiter's syndrome.

17.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left hand associated with Reiter's syndrome.

18.  Entitlement to a separate evaluation for limitation of motion of the right wrist associated with Reiter's syndrome.

19.  Entitlement to a separate evaluation for limitation of motion of the left wrist associated with Reiter's syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to February 1979.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO). In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In January 2011, the Board remanded the claim with instruction to provide certain records in a format rendering them capable for review.  In October 2013, the Board again remanded with instruction to schedule an examination, which was undertaken in November 2013.  In April 2016, the Board again remanded for more detailed examinations of the Veteran's joints, which was undertaken that same month.  The Board is therefore satisfied that the instructions in its remands of January 2011, October 2013, and April 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Chronic residuals of Reiter's syndrome, characterized by limitation of motion of the joints, warrant a higher rating than the criteria for an active process effective July 28, 2008.

2.  As of July 28, 2008, limitation of motion of the cervical spine associated with Reiter's syndrome was productive of combined range of motion of the cervical spine not greater than 170 degrees, but not of incapacitating episodes, ankylosis, forward flexion of the cervical spine limited to 15 degrees or less, or the functional equivalent thereof.

3.  As of July 28, 2008, radiculopathy of the right upper extremity associated with Reiter's syndrome was productive of neuralgia of the middle radicular group manifesting as moderate incomplete paralysis, but not as severe incomplete paralysis or complete paralysis. 

4.  As of July 28, 2008, radiculopathy of the left upper extremity associated with Reiter's syndrome was productive of neuralgia of the middle radicular group manifesting as moderate incomplete paralysis, but not as severe incomplete paralysis or complete paralysis.

5.  As of July 28, 2008, limitation of motion of the lumbar spine associated with Reiter's syndrome was productive of forward flexion of the lumbar spine limited to 60 degrees or less, but not of incapacitating episodes, ankylosis, forward flexion of the lumbar spine limited to 30 degrees or less, or the functional equivalent thereof.

6.  As of July 28, 2008, radiculopathy of the right lower extremity associated with Reiter's syndrome was productive of neuralgia of the sciatic nerve manifesting as mild incomplete paralysis, but not as moderate, moderately severe, or severe incomplete paralysis or as complete paralysis. 

7.  As of July 28, 2008, radiculopathy of the left lower extremity associated with Reiter's syndrome was productive of neuralgia of the sciatic nerve manifesting as mild incomplete paralysis, but not as moderate, moderately severe, or severe incomplete paralysis or as complete paralysis.  

8.  As of July 28, 2008, limitation of motion of the right knee associated with Reiter's syndrome was productive of painful motion but not of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula, genu recurvatum, flexion limited to 30 degrees or less, extension limited to 15 degrees or more, or the functional equivalent thereof.

9.  As of July 28, 2008, limitation of motion of the left knee associated with Reiter's syndrome was productive of painful motion but not of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula, genu recurvatum, flexion limited to 30 degrees or less, extension limited to 15 degrees or more, or the functional equivalent thereof.

10.  As of July 28, 2008, limitation of motion of the right ankle associated with Reiter's syndrome was productive of painful motion but not of ankylosis, malunion, astragalectomy, less than 5 degrees dorsiflexion, less than 10 degrees plantar flexion, or the functional equivalent thereof.

11.  As of July 28, 2008, limitation of motion of the left ankle associated with Reiter's syndrome was productive of painful motion but not of ankylosis, malunion, astragalectomy, less than 5 degrees dorsiflexion, less than 10 degrees plantar flexion, or the functional equivalent thereof.

12.  As of July 28, 2008, limitation of motion of the right hip associated with Reiter's syndrome was productive of painful motion but not of ankylosis, flail joint, malunion, fracture, flexion limited to 45 degrees or less, extension limited to 5 degrees or more, rotation limited to 15 degrees or less, abduction limited to 10 degrees or less, or the functional equivalent thereof.

13.  As of July 28, 2008, limitation of motion of the left hip associated with Reiter's syndrome was productive of painful motion but not of ankylosis, flail joint, malunion, fracture, flexion limited to 45 degrees or less, extension limited to 5 degrees or more, rotation limited to 15 degrees or less, abduction limited to 10 degrees or less, or the functional equivalent thereof.

14.  As of July 28, 2008, limitation of motion of the right elbow associated with Reiter's syndrome was productive of painful motion but not of ankylosis, joint fracture, malunion, nonunion, limitation of supination to 30 degrees or less, limitation of pronation with motion lost beyond the last quarter of the arc, limitation of flexion to 100 degrees or less, limitation of extension to 45 degrees or more, or the functional equivalent thereof.

15.  As of July 28, 2008, limitation of motion of the left elbow associated with Reiter's syndrome was productive of painful motion but not of ankylosis, joint fracture, malunion, nonunion, limitation of supination to 30 degrees or less, limitation of pronation with motion lost beyond the last quarter of the arc, limitation of flexion to 100 degrees or less, limitation of extension to 45 degrees or more, or the functional equivalent thereof.  

16.  As of July 28, 2008, limitation of motion of the right hand associated with Reiter's syndrome was productive of painful motion but not of ankylosis, limited motion of the thumb with a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers, or the functional equivalent thereof.

17.  As of July 28, 2008, limitation of motion of the left hand associated with Reiter's syndrome was productive of painful motion but not of ankylosis, limited motion of the thumb with a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers, or the functional equivalent thereof.

18.  As of July 28, 2008, limitation of motion of the right wrist associated with Reiter's syndrome was productive of painful motion but not of ankylosis or the functional equivalent thereof.

19.  As of July 28, 2008, limitation of motion of the left wrist associated with Reiter's syndrome was productive of painful motion but not of ankylosis or the functional equivalent thereof.


CONCLUSIONS OF LAW

1.  The criteria for replacing the Veteran's 40 percent rating for Reiter's syndrome with individual evaluations for each joint, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5009 (2016).

2.  The criteria for a 20 percent rating, but no more, for limitation of motion of the cervical spine associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5242 (2016).

3.  The criteria for a 40 percent rating, but no more, for radiculopathy of the right upper extremity associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8711 (2016).

4.  The criteria for a 30 percent rating, but no more, for radiculopathy of the left upper extremity associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8711 (2016).

5.  The criteria for a 20 percent rating, but no more, for limitation of motion of the lumbar spine associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5242 (2016).

6.  The criteria for a 10 percent rating, but no more, for radiculopathy of the right lower extremity associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8720 (2016).

7.  The criteria for a 10 percent rating, but no more, for radiculopathy of the left lower extremity associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8720 (2016).

8.  The criteria for a 10 percent rating, but no more, for limitation motion of the right knee associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5260 (2016).

9.  The criteria for a 10 percent rating, but no more, for limitation motion of the left knee associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5260 (2016).

10.  The criteria for a 10 percent rating, but no more, for limitation motion of the right ankle associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5271 (2016).

11.  The criteria for a 10 percent rating, but no more, for limitation motion of the left ankle associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5271 (2016).

12.  The criteria for a 10 percent rating, but no more, for limitation motion of the right hip associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5252 (2016).

13.  The criteria for a 10 percent rating, but no more, for limitation motion of the left hip associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5252 (2016).

14.  The criteria for a 10 percent rating, but no more, for limitation motion of the right elbow associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5206 (2016).

15.  The criteria for a 10 percent rating, but no more, for limitation motion of the left elbow associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5206 (2016).

16.  The criteria for a 10 percent rating, but no more, for limitation motion of the right hand associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5229 (2016).

17.  The criteria for a 10 percent rating, but no more, for limitation motion of the left hand associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5229 (2016).

18.  The criteria for a separate 10 percent rating, but no more, for limitation motion of the right wrist associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5215 (2016).

19.  The criteria for a separate 10 percent rating, but no more, for limitation motion of the left wrist associated with Reiter's syndrome, effective July 28, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims an increased rating for Reiter's syndrome.  He is currently in receipt of a 40 percent rating for the period from July 28, 2008, to April 28, 2016.  Subsequent to that date, he is rated on the basis of chronic residuals to Reiter's syndrome separately in each joint affected.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increased rating.  VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Reiter's syndrome is rated as arthritis, other types under DC 5009.  This code directs that the disability be rated under the criteria for rheumatoid arthritis under DC 5002.  Under this code, the syndrome is rated either under the criteria for an active process or for chronic residuals such as limitation of motion or ankylosis, whichever criteria yield a higher rating.

As an active process, the Veteran's assigned 40 percent rating is warranted for symptom combinations productive of definite impairments of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times per year.  A 60 percent rating is warranted for weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a lesser number over prolonged periods.  A 100 percent rating is warranted for totally incapacitating constitutional manifestations associated with active joint involvement.

Alternatively, chronic residuals such as limitation of motion or ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a 10 percent rating is to be applied to each major joint or group of minor joints affected by limitation of motion, to be combined.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran underwent a VA examination in August 2008.  He reported pain, stiffness, weakness, and swelling.  He rated his pain at 8/10.  He reported daily flare-ups caused by walking.  He no longer wore a brace.  The examiner diagnosed Reiter's syndrome with arthritis and polymyositis, redness of the eyes, and urinary tract infections.  No musculoskeletal examination was conducted.  In October 2008, the examiner clarified that symptom combinations were productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times per year.

In his November 2008 notice of disagreement, the Veteran stated that his Reiter's syndrome should be rated with separate evaluations for each symptom. In a May 2009 statement, he reported that Reiter's syndrome was worsening and requested that it be rated between 70 and 75 percent. At his April 2011 hearing, he reported that Reiter's syndrome manifests as joint pain and numbness.  He stated that he was treated with cortisone shots.  He stated that his symptoms had particularly worsened since 2002.  

In a November 2011 letter, the Veteran's private rheumatologist reported that he had been under care since 2003.  The rheumatologist explained that the Reiter's syndrome diagnosed in service had since developed into secondary osteoarthritis, mostly in the axial skeleton, but also pain and intermittent swelling and dysfunction in the peripheral joints.  Problems with the knees, neck, and hips were all noted. In a December 2011 statement, the Veteran's supervisor stated that the Veteran's health and ability to do his job had deteriorated over his past 10 years of employment, making it difficult for him to engage in minor physical tasks.

In February 2012, the Veteran submitted a number of statements by family and friends.  His parents reported that they had witnessed his health deteriorate.  His sister reported that he walked like an 80-year-old man and was unable to help her out with chores like he had in the past.  His friends stated that over the prior years he gave up hunting, fishing, and serving as a volunteer firefighter as his physical health deteriorated due to joint pain.  His wife reported that he had difficulty helping around the house and engaging in leisure activities.

Private treatment records include a June 2012 neurologic consultation.  The Veteran reported dysesthesias in his hands and weakness in his legs.  He continued periodic neurologic consultations throughout the appeal period reporting various pains and dysesthesias in his joints.  VA treatment records reflect that at a July 2013 rheumatology consultation, he reported that his pain was well-controlled.  The rheumatologist found full ranges of motion and no evidence of inflammatory arthropathy.  He was diagnosed with polymyositis.  In October 2013, he returned feeling poorly, using a cane for support.  The rheumatologist did not make any change in assessment.

The Veteran underwent another VA examination in November 2013.  He reported symptoms in his knees, elbows, hands, wrists, neck, and lower back, with symptoms in the ankles and hips described as "not too bad."  He reported on and off use of a cane.  There was no loss of weight or anemia.  The examiner found pain in the joints attributable to Reiter's syndrome, specifically in the cervical spine, sacroiliac joints, elbows, wrists, hands, fingers, knees, and ankles, with limitation of motion in all but the elbows.  There were also joint deformities in first metacarpophalangeal joint and the neck attributable to Reiter's syndrome. 

 Non-incapacitating episodes occurred 4 or more times per year, with less than one incapacitating episode per year noted by the examiner.  The examiner stated that polymyositis appeared to be separate from Reiter's syndrome or its sequelae.  There was no involvement of systems other than joints.  There were no constitutional manifestations which were totally incapacitating.  

In a May 2014 statement the Veteran reported that his disability has caused severe joint damage resulting in pain and restricted use. He underwent a VA examination of his joints on April 28, 2016, which resulted in eight VA examination reports.  In each of these reports, the examiner opined that the initial in-service diagnosis of Reiter's syndrome was more likely than not indicative of the onset of his current rheumatoid arthritis.  The examiner further diagnosed all of the Veteran's joint symptoms to be the result of this rheumatoid arthritis.

As an initial matter, a rating in excess of 40 percent is not warranted for Reiter's syndrome under the criteria for an active process.  Higher ratings are not warranted because there is no evidence of weight loss, anemia, totally incapacitating constitutional manifestations, or severely incapacitating exacerbations occurring 4 or more times per year or a lesser number over prolonged periods. 

Nevertheless, a rating in excess of 40 percent is warranted for Reiter's syndrome.  Specifically, the 40 percent rating currently assigned for the period from July 28, 2008, to April 28, 2016, should be replaced by the combined evaluations based on chronic residuals that have a current effective date of April 28, 2016.  The evidence and rating for each joint is discussed in more detail below.  

While there is not necessarily objective evidence to establish limitation of motion or painful motion in each joint for the entirety of the appeal period, the Board will give the Veteran the benefit of the doubt and presume that the Veteran's condition when filing his claim was as severe as when adequately examined, absent evidence to the contrary.  

The combined rating for the Veteran's chronic residuals, described below, is in excess of his 40 percent rating for Reiter's syndrome.  As such, or the period from July 28, 2008, to April 28, 2016, his Reiter's syndrome rating is replaced by separate ratings for each joint, in accordance with this decision. 

Cervical Spine

The Veteran is currently in receipt of a 20 percent rating for a cervical spine disability under DC 5242, degenerative arthritis of the spine.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or as intervertebral disc syndrome (IVDS) under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (Oct. 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 30 percent is assignable for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  The Veteran is currently in receipt of a ratings for radiculopathy of the bilateral upper extremities, manifested by neuralgia of the middle radicular group, evaluated under DC 8711.  For the right (dominant) extremity, his current 40 percent rating is warranted for moderate incomplete paralysis, a 50 percent rating is warranted for severe incomplete paralysis, and a 70 percent rating is warranted for complete paralysis.  

For the left (non-dominant) extremity, his current evaluation of 30 percent is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for severe incomplete paralysis, and a 60 percent rating is warranted for complete paralysis.  Complete paralysis of the middle radicular group is productive of adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist lost or severely affected.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Taking the Veteran's cervical spine disability together with his associated radiculopathy ratings, the Veteran is currently in receipt of a combined rating of 70 percent.  Because the maximum rating under the IVDS Formula is 60 percent for 6 weeks of incapacitating episodes over a 12 month period, a higher rating is not available to the Veteran under these criteria.

VA treatment records reflect that in July 2010 the Veteran reported neck pain.  He reported clicking of the neck and pain radiating into both shoulders.  X-rays showed significant degenerative disc disease, especially at C5-6 with spondylolisthesis at several levels.  Range of motion was fairly good with some pain on the extremes and no tenderness or spasms.  He was diagnosed with degenerative disc disease of the cervical spine.  At an initial assessment for physical therapy, range of motion was normal but with pain in flexion and with right shoulder movement causing neck pain.  There was also tenderness in the right upper trapezius.  He subsequently discontinued physical therapy due to worsening neck pain.  An October 2010 MRI showed mild left foraminal disc herniation, mild posterior disc protrusions, and mild narrowing of the neuroforamina which may affect nerve roots.  He reported neck pain again at a February 2011 acupuncture consultation.  

Private treatment records reflect that in June 2012 the Veteran exhibited full range of motion in the cervical spine.  An MRI showed no significant disc herniation or spinal stenosis throughout the cervical spine.  In July 2012 he underwent an electromyography and nerve conduction study.  The study was abnormal, showing bilateral carpal tunnel syndrome and mild sensory motor polyneuropathy, but no evidence of active cervical radiculopathy.

At the Veteran's November 2013 VA examination for Reiter's syndrome, the examiner noted that Reiter's syndrome caused pain and limited motion in his cervical spine.  No further examination of the cervical spine was performed. Private treatment records include a January 2014 electromyography and nerve conduction study showing minimal interval progression from the prior July 2012 study.  There was still no evidence of active cervical radiculopathy. VA treatment records reflect that in May 2015 the Veteran again began acupuncture to treat his reported neck pain. Private treatment records include an April 2016 MRI which showed severe degenerative changes, with no significant interval change since a prior October 2014 MRI.

The Veteran underwent a VA examination on April 28, 2016.  He reported waking up with stiffness and pain in his neck rated at 4/10, with an intermittent sharp pain on the right side of the neck off and on.  He also reported feeling numb in his arm.  He denied flare-ups.  Forward flexion was limited to 35 degrees.  Extension was limited to 30 degrees.  Right lateral flexion was limited to 20 degrees and left lateral flexion was limited to 2 degrees.  Lateral rotation was limited to 40 degrees bilaterally.  Repetitive testing did not lead to any additional loss of function or range.  

The Veteran was not tested immediately after repetitive use over time, and results were neither consistent nor inconsistent with his reports describing functional loss with such use.  Range of motion contributed to functional loss through an inability to rotate head completely.  There was evidence of pain on motion, pain with weight bearing, and pain on palpation of the paraspinal cervical muscles.  There was evidence of mild paraspinal cervical tenderness and muscle spasm not resulting in abnormal gait or spinal contour.  Muscle strength, reflexes, and sensory examination were normal.  There was no ankylosis.  

The examiner found evidence of moderate bilateral radiculopathy with involvement of the lower radicular group based on moderate bilateral intermittent pain, paresthesia, and numbness.  There were no other neurologic abnormalities.  There was no IVDS.  The examiner diagnosed cervical degenerative disc disease and cervical radiculopathy and stated that this was a progression of cervical spine rheumatoid arthritis.

A 20 percent rating, but no more, is warranted for limitation of motion of the cervical spine, effective July 28, 2008.  A 20 percent rating is warranted for combined range of motion of the cervical spine not greater than 170 degrees.  At his April 2016 VA examination, combined range of motion was measured at 167 degrees.  Higher ratings are available for incapacitating episodes, ankylosis, forward flexion limited to 15 degrees or less, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence in the record of ankylosis or incapacitating episodes, and forward flexion has never been measured at less than 35 degrees.  

Furthermore, there is no evidence of flare-ups, and the reports of pain and stiffness are fully contemplated by the 20 percent rating and are not the functional equivalent of a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  As discussed above, the Board will presume that any disability evident at the April 2016 VA examination, the only examination to measure limitation of motion, was present for the entirety of the appeal period.  While there is some evidence of full range of motion during the appeal period, he has consistently reported neck pain since filing his claim.  Without objective painful motion testing, this pain is the functional equivalent of a limitation of motion warranting a 20 percent rating.  For these reasons, a rating of 20 percent, but no more, is warranted for limitation of motion of the cervical spine, effective July 28, 2008.

As to neurologic abnormalities, the Veteran's 40 and 30 percent ratings are likewise warranted effective July 28, 2008.  Each rating is warranted for neuralgia of the middle radicular group manifesting as moderate incomplete paralysis, in the dominant and non-dominant extremities respectively.  Higher ratings are available for severe incomplete paralysis or complete paralysis.  The evidence weighs against such severity, and in any event according to the rating criteria when, as here, the involvement is wholly sensory, the rating should be at most for the moderate degree.  

There is evidence of studies showing the absence of cervical radiculopathy in July 2012 and January 2014; nevertheless, in spite of these tests the examiner diagnosed radiculopathy based on physical examination in April 2016.  As there was no examination addressing radiculopathy prior to that time, the Board presumes that such diagnosis reflects the Veteran's consistent reports of numbness since filing his claim.  For these reasons, ratings of 40 and 30 percent, but no more, are warranted for upper extremity radiculopathy effective July 28, 2008. 

Lumbar Spine

The Veteran is currently in receipt of a 20 percent rating for a lumbar spine disability under DC 5242, degenerative arthritis of the spine. This disability is evaluated either upon application of the General Formula, or as IVDS under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  The Veteran is currently in receipt of a 10 percent rating for radiculopathy of each of the lower extremities, manifested by neuralgia of the sciatic nerve, evaluated under DC 8720.  A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for severe incomplete paralysis, a 60 percent rating is warranted for moderately severe incomplete paralysis, and an 80 percent rating is warranted for complete paralysis.  

Complete paralysis of the sciatic nerve is productive of dangling and dropping of the foot with no active movement possible of muscles below the knee and flexion of the knee weakened or (very rarely) lost.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Taking the Veteran's lumbar spine disability together with his associated radiculopathy ratings, the Veteran is currently in receipt of a combined rating of 40 percent.  The next higher rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Private treatment records reflect that in May 2008 the Veteran twisted his back and sought treatment.  X-rays showed mild degenerative changes.  Flexion was limited to 60 degrees and extension was limited to 10 degrees.  He was diagnosed with an acute strain.  By July 2008, he reported that he no longer had pain.  Flexion was limited to 80 degrees.  Extension and lateral flexion were limited to 20 degrees.  Neurologic tests were within normal limits.

VA treatment records reflect that an October 2010 MRI of the lumbar spine showed straightening of lumbar lordosis with mild posterior disc protrusions and mild narrowing of bilateral intervertebral neural foramina but without significant canal stenosis.  The report noted that bilateral exiting of the nerve roots may be affected.  At a February 2011 acupuncture consultation the Veteran reported lower back pain.  He again reported back pain in March 2012.

Private treatment records include a June 2012 MRI which showed a small right paramedian disc protrusion associated with a tear of the posterior annulus without significant spinal stenosis.  In July 2012 the Veteran underwent an electromyography and nerve conduction study.  The study was abnormal, showing bilateral carpal tunnel syndrome and mild sensory motor polyneuropathy, but no evidence of active lumbosacral radiculopathy.

At the Veteran's November 2013 VA examination for Reiter's syndrome, the examiner noted that Reiter's syndrome caused pain and limited motion in his lumbar spine.  No further examination of the lumbar spine was performed.

VA treatment records reflect that at a March 2014 physical therapy consultation the Veteran reported lower back pain.  Forward flexion and extension were limited to 50 percent of normal.  Lateral flexion was limited by 25 percent bilaterally with pain on the right side.  Lateral rotation was within normal limits bilaterally with pain on the right side.  After several sessions of physical therapy he was discharged in April 2014.  At that time forward flexion, extension, and bilateral flexion were limited by 25 percent.  Bilateral rotation was within normal limits.  

The Veteran underwent a VA examination on April 28, 2016.  He reported waking up with stiffness in his lower back with a sharp intermittent pain rated at 4/10 which radiates to the back of his hips and thighs.  He also reported feeling numb in his legs.  He denied flare-ups.  He reported constant use of a cane.  Forward flexion was limited to 50 degrees.  Extension was limited to 10 degrees.  Lateral flexion and rotation were both limited to 20 degrees bilaterally.  Repetition did not lead to additional loss of function or range.  

He was not tested immediately after repetitive use over time, and results were neither consistent nor inconsistent with his reports describing functional loss with such use.  There was evidence of pain with weight bearing.  There was evidence of mild paraspinal lumbar tenderness and muscle spasm not resulting in abnormal gait or spinal contour.  Muscle strength, reflexes, and sensory examination were normal.  There was no ankylosis.  Straight leg raising tests were positive bilaterally.  

The examiner found evidence of mild bilateral radiculopathy with involvement of the sciatic nerve based on mild bilateral intermittent pain, paresthesia, and numbness.  There were no other neurologic abnormalities.  There was no IVDS.  The examiner diagnosed lumbar degenerative disc disease and lumbar radiculopathy and stated that this was a progression of rheumatoid arthritis.

A 20 percent rating, but no more, is warranted for limitation of motion of the lumbar spine, effective July 28, 2008.  A 20 percent rating is warranted for forward flexion greater than 30 degrees but not greater than 60 degrees.  At his April 2016 VA examination, forward flexion of the lumbar spine was limited to 50 degrees.  Higher ratings are available for incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence in the record of ankylosis or incapacitating episodes, and forward flexion has never been measured at less than 45 degrees.  

Furthermore, there is no evidence of flare-ups, and the reports of pain and stiffness are fully contemplated by the 20 percent rating and are not the functional equivalent of a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  As discussed above, the Board will presume that any disability evident at the April 2016 VA examination, the only examination to measure limitation of motion, was present for the entirety of the appeal period.  While there is some evidence of full range of motion during the appeal period, he has consistently reported generalized pain since filing his claim.  For these reasons, a rating of 20 percent, but no more, is warranted for limitation of motion of the lumbar spine, effective July 28, 2008.

As to neurologic abnormalities, the 10 percent ratings are likewise warranted effective July 28, 2008.  Each rating is warranted for neuralgia of the sciatic nerve manifesting as mild incomplete paralysis.  Higher ratings are available for moderate, moderately severe, or severe incomplete paralysis or for complete paralysis.  The evidence weighs against such severity.  Indeed, the mild radiculopathy diagnosed by the April 2016 examiner marks the only time that the Veteran has been diagnosed with radiculopathy of any severity.  

There is evidence of a study showing the absence of lumbosacral radiculopathy in July 2012; nevertheless, in spite of testing the examiner diagnosed radiculopathy based on physical examination in April 2016.  As there was no examination addressing radiculopathy prior to that time, the Board presumes that such diagnosis reflects the Veteran's consistent reports of numbness since filing his claim.  For these reasons, ratings of 10 percent in each extremity, but no more, are warranted for lower extremity radiculopathy effective July 28, 2008.

Knees

The Veteran is currently in receipt of a 10 percent rating for each knee under DC 5260 for limitation of flexion.  Further limitation of flexion is rated at 20 percent when limited to 30 degrees and at 30 percent when limited to 15 degrees.  Alternative and additional diagnostic codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under DC 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under DC 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability. Under DC 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent. Under DC 5259, symptomatic removal of the semilunar cartilage is rated at 10 percent.

Under DC 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under DC 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent. Under DC 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

VA treatment records from October 2008 refer to a recent right knee surgery in September 2008 for a torn meniscus.  His right knee was tender on palpation with no swelling and stiff on range of motion test.  A June 2010 X-ray showed possible mild degenerative osteoarthritis of the right knee.  He again reported right knee pain at a July 2010 orthopedic consultation.  He reported crepitus, buckling, and difficulty with stairs.  He denied swelling or locking.  X-rays showed moderate medial narrowing without spurs.  

Examination revealed tenderness with decreased extension, good flexion and no effusion.  He was diagnosed with degenerative joint disease of the right knee with tendinitis.  At an initial assessment for physical therapy, range of motion was normal for both knees.  At a February 2011 acupuncture consultation the Veteran reported bilateral knee pain.  In May 2011, he reported a sudden worsening after kneeling while gardening.  X-rays showed joint narrowing, right more than left and medial more than lateral.  A left knee MRI showed a contusion, a possible chronic tendon tear, and a tiny suprapatellar joint effusion.  A right knee MRI showed a meniscal tear, a suspected chronic tendon tear, and a small suprapatellar joint effusion.  He was diagnosed with chondromalacia patella.  He again reported knee pain in March 2012.

Private treatment records reflect that in February 2013, the Veteran reported pain in his knees, particularly in his left knee which prevented him from kneeling.  He reported clicking and swelling but no locking.  X-rays demonstrated mild to moderate degenerative changes primarily in the medial compartment.  His orthopedic surgeon did not recommend knee replacement and instead he underwent injections.  At an October 2013 follow-up, he reported not much pain and was ambulating without a limp.  There was minimal crepitus but no effusion or instability.

At the Veteran's November 2013 VA examination for Reiter's syndrome, the examiner noted that Reiter's syndrome caused pain and limited motion in his knees.  No further examination of the knees was performed.

VA treatment records reflect that at a March 2014 physical therapy consultation the Veteran reported that his right knee has been going out more often and he was awaiting a total knee replacement.  He reported use of a knee brace and a cane at times.  Flexion was limited to 120 degrees bilaterally.  Muscle strength was 5/5 except for extension, which was 4/5 bilaterally.  After several sessions of physical therapy he was discharged in April 2014.  At that time flexion was limited to 120 degrees and muscle strength was full. Private treatment records reflect that in April 2014 the Veteran reported knee pain rated at 8/10, worse in the right knee.  He ambulated with a limp, had a mild effusion, and had flexion limited to 125 degrees.

The Veteran underwent a VA examination on April 28, 2016.  He reported waking up with a dull pain in both knees rated at 4/10 with intermittent swelling at least once a week.  He denied flare-ups.  He reported regular use of a cane to steady his gait.  Flexion and extension were full bilaterally with evidence of pain causing functional loss.  Repetition did not lead to additional loss of function or range.  The Veteran was not tested immediately after repetitive use over time, and results were neither consistent nor inconsistent with his reports describing functional loss with such use.  There was evidence of pain with weight bearing.  There was evidence of mild tenderness on palpation medially.  Muscle strength was normal.  There was no ankylosis.  Stability testing was normal and there was no history of subluxation, instability, or recurrent effusion.  

The examiner noted bilateral frequent episodes of joint locking and pain due to a meniscal condition, with arthroscopic meniscectomy underwent in the 1980s.  The examiner diagnosed degenerative arthritis and stated that this was a progression of rheumatoid arthritis.

A 10 percent rating, but no more, is warranted for limitation of motion in each knee, effective July 28, 2008.  A minimum compensable evaluation is warranted for evidence of limited or painful motion.  At his April 2016 VA examination, objective testing showed painful motion leading to functional loss.  Higher ratings are available for ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula, genu recurvatum, flexion limited to 30 degrees or less, extension limited to 15 degrees or more, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence in the record of ankylosis, dislocation and locking, genu recurvatum, or malunion or nonunion of the tibia and fibula.  

While there were some reports of giving way and use of a knee brace, there is no objective evidence of instability or subluxation and stability testing at the April 2016 VA examination was normal.  Similarly, while there have been reports of pain with flexion and extension, there is no objective evidence of either being limited to anywhere approaching a compensable degree.  

Finally, while the Veteran has undergone meniscectomy, the maximum rating under DC 5259 is 10 percent.  Because a rating for symptomatic removal of the semilunar cartilage would be based in part on painful motion, a separate rating under this code is not warranted as it would constitute unlawful pyramiding.  38 C.F.R. § 4.14.  Furthermore, there is no evidence of flare-ups, and the reports of pain and stiffness are fully contemplated by the 10 percent ratings and are not the functional equivalent of a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  

As discussed above, the Board will presume that any disability evident at the April 2016 VA examination, the only examination to measure limitation of motion, was present for the entirety of the appeal period.  While there is some evidence of full range of motion during the appeal period, the Veteran has consistently reported knee pain since filing his claim, and there was no objective testing for the Board to analyze prior to the April 2016 VA examination.  For these reasons, ratings of 10 percent, but no more, are warranted for limitation of motion of each knee, effective July 28, 2008.

Ankles

Limitation of motion in the Veteran's ankles is rated noncompensably under DC 5271.  Ratings under this code are available at 10 percent for moderate limited motion and 20 percent for marked limited motion.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  

Specifically, the manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k. Alternative and additional diagnostic codes for the ankle are available under 38 C.F.R. § 4.71a, as follows:

Under DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Under DC 5270, ankylosis of the ankle in plantar flexion less than 30 degrees is rated at 20 percent; ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees is rated at 30 percent; and ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity is rated at 40 percent.

Under DC 5272, ankylosis of the subastragalar or tarsal joint is rated at 10 percent for ankylosis in good weight-bearing position and at 20 percent for ankylosis in poor weight-bearing position. Under DC 5273, malunion of the os calcis or astralagus is rated at 10 percent for moderate deformity and 20 percent for marked deformity.  Under DC 5274, astragalectomy is rated at 20 percent.

At the Veteran's November 2013 VA examination for Reiter's syndrome, the examiner noted that Reiter's syndrome caused pain and limited motion in his ankles.  No further examination of the ankles was performed.

The Veteran underwent a VA examination on April 28, 2016.  He reported waking up with a dull pain in both ankles rated at 4/10 with intermittent swelling at least once a week.  He denied flare-ups.  He reported constant use of a cane to steady his gait.  Ranges of motion were full bilaterally with no evidence of pain.  Repetition did not lead to additional loss of function or range.  The Veteran was not tested immediately after repetitive use over time, and results were neither consistent nor inconsistent with his reports describing functional loss with such use.  There was evidence of pain with weight bearing.  There was evidence of mild tenderness on palpation on both ankle joints anteriorly.  Muscle strength was normal.  There was no ankylosis.  Instability or dislocation was not suspected.  The examiner diagnosed rheumatoid arthritis.

A 10 percent rating, but no more, is warranted for limitation of motion in each ankle, effective July 28, 2008.  It is unclear why the Veteran was awarded noncompensable ratings for limitation of motion based in part on an absence of limitation of motion.  The criteria for rheumatoid arthritis state that a 10 percent rating is to be applied to each major joint or group of minor joints affected by limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Here, the Veteran reported pain and intermittent swelling, and the April 2016 examination revealed objective evidence of tenderness to palpation and pain with weight bearing.  This is sufficient for a minimally compensable rating of 10 percent in each ankle.  Higher ratings are available for ankylosis, malunion, astragalectomy, less than 5 degrees dorsiflexion, less than 10 degrees plantar flexion, or the functional equivalent thereof.  The evidence weighs against such manifestations.  

Indeed, the only evidence of any symptoms in the record come from the two VA examinations, neither of which show evidence warranting a higher rating.  Furthermore, there is no evidence of flare-ups, and the reports of pain and swelling are fully contemplated by the 10 percent ratings and are not the functional equivalent of a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  As discussed above, the Board will presume that any disability evident at the April 2016 VA examination, the only examination to measure limitation of motion, was present for the entirety of the appeal period.  For these reasons, ratings of 10 percent, but no more, are warranted for limitation of motion of each ankle, effective July 28, 2008.  

Hips

Limitation of motion in the Veteran's hips is currently rated at 10 percent in each hip under DC 5252.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees. Alternative and additional diagnostic codes for the hip and thigh are available under 38 C.F.R. § 4.71a, as follows:

Under DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Ankylosis of the hip is rated under DC 5250.  A 60 percent rating is warranted for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent rating is warranted for intermediate ankylosis.  A 90 percent rating is warranted for extremely unfavorable ankylosis, with the foot not reaching the ground and crutches necessitated.

Limitation of extension of the thigh is rated under DC 5251.  A 10 percent rating is warranted for extension limited to 5 degrees. Other thigh impairment is rated under DC 5253.  A 10 percent rating is warranted for limitation of rotation, such that it cannot toe-out more than 15 degrees; or for limitation of adduction, such that the legs cannot be crossed.  A 20 percent rating is warranted for limitation of abduction, such that motion is lost beyond 10 degrees. Flail joint of the hip is rated under DC 5254, and warrants an 80 percent rating.

Impairment of the femur is rated under DC 5255.  Malunion of the femur with knee or hip disability is rated at 10 percent for slight disability, 20 percent for moderate disability, and 30 percent for marked disability.  Fracture of the cervical neck of the femur with a false joint warrants a 60 percent rating.  Fracture of the shaft or anatomical neck of the femur warrants a rating of 60 percent for nonunion, without loose motion, with weight bearing preserved with the aid of a brace; and a rating of 80 percent for nonunion, with loose motion (spiral or oblique fracture).

VA treatment records reflect that at a July 2010 physical therapy initial assessment both hips exhibited normal ranges of motion.  At a March 2014 physical therapy consultation the Veteran's muscle strength was measured at 4/5 in both hips.  After several sessions of physical therapy, he was discharged in April 2014.  At that time muscle strength was full.

The Veteran underwent a VA examination on April 28, 2016.  He reported waking up with a sharp pain in both hips rated at 6/10 with intermittent sharp pain radiating down the thighs once or twice per week.  He denied flare-ups.  He reported constant use of a cane to steady his gait.  Flexion was limited to 90 degrees in the right hip and 80 degrees in the left hip.  Extension was limited to 20 degrees bilaterally.  Abduction was limited to 30 degrees bilaterally.  Adduction was limited to 20 degrees bilaterally.  External rotation was limited to 40 degrees bilaterally.  Internal rotation was full to 40 degrees bilaterally.  Repetition did not lead to additional loss of function or range.  

The Veteran was not tested immediately after repetitive use over time, and results were neither consistent nor inconsistent with his reports describing functional loss with such use.  There was evidence of pain on movement causing functional loss.  There was evidence of pain with weight bearing.  The examiner noted weakened movement due to peripheral nerve injury and disturbance of locomotion.  Muscle strength was normal.  There was no ankylosis.  The examiner diagnosed bilateral trochanteric bursitis and stated that this was a sequela of rheumatoid arthritis. 

A 10 percent rating, but no more, is warranted for limitation of motion in each hip, effective July 28, 2008.  A minimum compensable evaluation is warranted for evidence of limited or painful motion.  At his April 2016 VA examination, objective testing showed limitation in several ranges of motion and objective evidence of pain on movement causing functional loss.  Higher ratings are available for ankylosis, flail joint, malunion, fracture, flexion limited to 45 degrees or less, extension limited to 5 degrees or more, rotation limited to 15 degrees or less, abduction limited to 10 degrees or less, or the functional equivalent thereof.  The evidence weighs against such manifestations.  

There is no evidence in the record of ankylosis, flail joint, malunion, or fracture.  While there have been reports of pain with motion, there is no objective evidence of any range of motion being limited to a compensable degree.  Furthermore, there is no evidence of flare-ups, and the reports of pain and stiffness are fully contemplated by the 10 percent ratings and are not the functional equivalent of a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  

As discussed above, the Board will presume that any disability evident at the April 2016 VA examination, the only examination to measure limitation of motion, was present for the entirety of the appeal period.  The Veteran has consistently reported generalized pain since filing his claim, and there was no objective testing for the Board to analyze prior to the April 2016 VA examination.  For these reasons, the ratings of 10 percent, but no more, are warranted for limitation of motion of each hip, effective July 28, 2008.

Elbows

Limitation of motion in the Veteran's elbows and forearms is currently rated noncompensably under DC 5206.  Under this code, a noncompensable rating is warranted for flexion of the forearm limited to 110 degrees.  Flexion limited to 100 degrees warrants a 10 percent rating.  Flexion limited to 90 degrees warrants a 20 percent rating.  Flexion limited to 70 degrees warrants a 30 percent rating in the dominant extremity and a 20 percent rating in the non-dominant extremity.  Flexion limited to 55 degrees warrants a 40 percent rating in the dominant extremity and a 30 percent rating in the non-dominant extremity.  Flexion limited to 45 degrees warrants a 50 percent rating in the dominant extremity and a 40 percent rating in the non-dominant extremity. Alternative and additional diagnostic codes for the elbows and forearms are available under 38 C.F.R. § 4.71a, as follows:

Under DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under DC 5205, favorable ankylosis of the elbow at an angle between 90 and 70 degrees is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.  Intermediate ankylosis of the elbow at an angle of more than 90 degrees or between 70 and 50 degrees is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity.  Unfavorable ankylosis of the elbow at an angle of less than 50 degrees or with complete loss of supination or pronation is rated at 60 percent in the dominant extremity and at 50 percent in the non-dominant extremity.

Under DC 5207, extension of the forearm limited to 45 degrees warrants a 10 percent rating.  Extension limited to 75 degrees warrants a 20 percent rating.  Extension limited to 90 degrees warrants a 30 percent rating in the dominant extremity and a 20 percent rating in the non-dominant extremity.  Extension limited to 100 degrees warrants a 40 percent rating in the dominant extremity and a 30 percent rating in the non-dominant extremity.  Extension limited to 110 degrees warrants a 50 percent rating in the dominant extremity and a 40 percent rating in the non-dominant extremity.

Under DC 5208, flexion of the forearm limited to 100 degrees and extension of the forearm limited to 45 degrees warrants a 20 percent rating. Under DC 5209, joint fracture of the elbow with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius is rated at 20 percent.  Flail joint is rated at 60 percent in the dominant extremity and at 50 percent in the non-dominant extremity. Under DC 5210, nonunion of the radius and ulna with flail false joint is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity.

Under DC 5211, malunion of the ulna with bad alignment is rated at 10 percent.  Nonunion in the lower half of the ulna is rated at 20 percent.  Nonunion in the upper half of the ulna with false movement but without loss of bone substance or deformity is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.  Nonunion in the upper half of the ulna with false movement, loss of an inch or more of bone substance, and marked deformity is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.

Under DC 5212, malunion of the radius with bad alignment is rated at 10 percent.  Nonunion in the upper half of the radius is rated at 20 percent.  Nonunion in the lower half of the radius with false movement but without loss of bone substance or deformity is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.  Nonunion in the lower half of the radius with false movement, loss of an inch or more of bone substance, and marked deformity is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.

Under DC 5213, limitation of supination to 30 degrees or less is rated at 10 percent.  Limitation of pronation with motion lost beyond the last quarter of the arc and the hand not approaching full pronation is rated at 20 percent.  Limitation of pronation with motion lost beyond the middle of the arc is rated at 30 percent in the dominant extremity and 20 percent in the non-dominant extremity.  Loss of supination and pronation due to bone fusion with the hand fixed near the middle of the arc or in moderate pronation is rated at 20 percent.  Loss of supination and pronation due to bone fusion with the hand fixed in full pronation is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.  Loss of supination and pronation due to bone fusion with the hand fixed in supination or hyperpronation is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.

VA treatment records reflect that in March 2012 the Veteran reported elbow pain. At the November 2013 VA examination for Reiter's syndrome, the examiner noted that Reiter's syndrome caused pain in his elbows.  No further examination of the elbows was performed.

The Veteran underwent a VA examination on April 28, 2016.  He reported waking up with a dull pain in both elbows rated at 4/10 radiating down his arms with intermittent swelling at least once a week.  He denied flare-ups.  He reported occasional use of bilateral elbow braces.  Ranges of motion were normal with no evidence of pain.  Repetition did not lead to additional loss of function or range.  The Veteran was not tested immediately after repetitive use over time, and results were neither consistent nor inconsistent with his reports describing functional loss with such use.  There was evidence of pain with weight bearing.  There was evidence of mild tenderness on the medial and lateral epicondyles.  Muscle strength was normal.  There was no ankylosis.  The examiner diagnosed rheumatoid arthritis.

A 10 percent rating, but no more, is warranted for limitation of motion in each elbow, effective July 28, 2008.  The criteria for rheumatoid arthritis state that a 10 percent rating is to be applied to each major joint or group of minor joints affected by limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Here, the Veteran reported pain and intermittent swelling, and the April 2016 examination revealed objective evidence of tenderness to palpation and pain with weight bearing.  This is sufficient for a minimally compensable rating of 10 percent in each elbow.  

Higher ratings are available for ankylosis, joint fracture, malunion, nonunion, limitation of supination to 30 degrees or less, limitation of pronation with motion lost beyond the last quarter of the arc, limitation of flexion to 100 degrees or less, limitation of extension to 45 degrees or more, or the functional equivalent thereof.  The evidence weighs against such manifestations.  Rather, there is no evidence of symptoms beyond the Veteran's reports of pain and swelling and the examiner's abovementioned findings.  

Furthermore, there is no evidence of flare-ups, and the reports of pain and swelling are fully contemplated by the 10 percent ratings and are not the functional equivalent of a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  As discussed above, the Board will presume that any disability evident at the April 2016 VA examination, the only examination to measure limitation of motion, was present for the entirety of the appeal period.  For these reasons, the ratings of 10 percent, but no more, are warranted for limitation of motion of each elbow, effective July 28, 2008.


Hands

Limitation of motion in the Veteran's hands is currently rated at 10 percent under DC 5229.  Under this code, limitation of motion of the index or long finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the pop when the finger is flexed to the extent possible or with extension limited by more than 30 degrees is rated at 10 percent, the maximum rating under this code. Alternative and additional diagnostic codes for the hands are available under 38 C.F.R. § 4.71a, as follows:

Under DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under DC 5216, unfavorable ankylosis of five digits of one hand is rated at 60 percent in the dominant extremity and at 50 percent in the non-dominant extremity. Under DC 5217, unfavorable ankylosis of the index, long, ring, and little fingers of one hand is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity.  Unfavorable ankylosis of the thumb and any three fingers of one hand is rated at 60 percent in the dominant extremity and at 50 percent in the non-dominant extremity.  

Under DC 5218, unfavorable ankylosis of the long, ring, and little fingers of one hand is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.  Unfavorable ankylosis of the index finger and any two other fingers of one hand is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.  Unfavorable ankylosis of the thumb and any two fingers of one hand is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity.  

Under DC 5219, unfavorable ankylosis of the long and ring, long and little, or ring and little fingers of one hand is rated at 20 percent.  Unfavorable ankylosis of the index finger and any other finger of one hand is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.  Unfavorable ankylosis of the thumb and any finger of one hand is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.

Under DC 5220, favorable ankylosis of five digits of one hand is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity. Under DC 5221, favorable ankylosis of the index, long, ring, and little fingers of one hand is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.  Favorable ankylosis of the thumb and any three fingers of one hand is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity.  

Under DC 5222, favorable ankylosis of the long, ring, and little fingers of one hand is rated at 20 percent.  Favorable ankylosis of the index finger and any two other fingers of one hand is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.  Favorable ankylosis of the thumb and any two fingers of one hand is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.  

Under DC 5223, favorable ankylosis of the long and ring, long and little, or ring and little fingers of one hand is rated at 10 percent.  Favorable ankylosis of the index finger and any other finger of one hand is rated at 20 percent.  Favorable ankylosis of the thumb and any finger of one hand is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.

Under DC 5224, favorable ankylosis of the thumb is rated at 10 percent and unfavorable ankylosis of the thumb is rated at 20 percent. Under DC 5225, favorable or unfavorable ankylosis of the index finger is rated at 10 percent. Under DC 5226, favorable or unfavorable ankylosis of the long finger is rated at 10 percent. Under DC 5227, favorable or unfavorable ankylosis of the ring or little finger is rated at 0 percent.

Under DC 5228, limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers is rated at 10 percent.  Limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers is rated at 20 percent. Under DC 5230, limitation of motion of the ring or little finger is rated at 0 percent.

VA treatment records reflect that in March 2012 the Veteran reported hand pain. At the November 2013 VA examination for Reiter's syndrome, the examiner noted that Reiter's syndrome caused pain and limited motion in his hands.  No further examination of the hands was performed.

The Veteran underwent a VA examination on April 28, 2016.  He reported waking up with a dull pain in both hands rated at 4/10 with intermittent swelling in his fingers at least once a week.  He stated that sometimes his grip gets so weak that he drops what he is holding.  He denied flare-ups.  He reported regular use of bilateral hand/wrist splints.  Ranges of motion were full in both hands with the exception of a gap of one centimeter between the pad of the thumb and the fingers of the left hand.  Repetition did not lead to additional loss of function or range.  

The Veteran was not tested immediately after repetitive use over time, and results were neither consistent nor inconsistent with his reports describing functional loss with such use.  In the left hand there was objective evidence of tenderness in the palm and on flexing fingers as well as pain on use and at rest.  There was no evidence of such symptoms in the right hand.  Muscle strength was normal in the right hand and 4/5 in the left hand.  There was no atrophy.  There was no ankylosis.  The examiner diagnosed rheumatoid arthritis.

A 10 percent rating, but no more, is warranted for limitation of motion in each hand, effective July 28, 2008.  The Veteran's current 10 percent ratings are based on painful motion.  Higher ratings are available for ankylosis, limited motion of the thumb with a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence in the record of ankylosis.  While there have been reports of pain, there is no objective evidence of a gap of more than two inches between the thumb and the fingers on either hand.  Furthermore, there is no evidence of flare-ups, and the reports of pain and swelling are fully contemplated by the 10 percent ratings and are not the functional equivalent of a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  

As discussed above, the Board will presume that any disability evident at the April 2016 VA examination, the only examination to measure limitation of motion, was present for the entirety of the appeal period.  While there is some evidence of full range of motion during the appeal period, the Veteran has consistently reported generalized pain since filing his claim, and there was no objective testing for the Board to analyze prior to the April 2016 VA examination.  For these reasons, the ratings of 10 percent, but no more, are warranted for limitation of motion of each hip, effective July 28, 2008.

Wrists

The Veteran is not currently assigned a rating for limitation of motion in his wrists.  Diagnostic codes for the wrists are available under 38 C.F.R. § 4.71a, as follows:

Under DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under DC 5214, favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.  Ankylosis of the wrist in any position neither favorable nor unfavorable is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.  Unfavorable ankylosis of the wrist in any degree of palmar flexion or with ulnar or radial deviation is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity.

Under DC 5215, limitation of dorsiflexion of the wrist less to than 15 degrees or limitation of palmar flexion of the wrist in line with the forearm is rated at 10 percent. At the Veteran's November 2013 VA examination for Reiter's syndrome, the examiner noted that Reiter's syndrome caused pain and limited motion in his wrists.  No further examination of the wrists was performed.

The Veteran underwent a VA examination on April 28, 2016.  He reported waking up with a sharp pain in both wrists rated at 4/10 with intermittent swelling at least once a week.  He denied flare-ups.  He reported regular use of bilateral hand/wrist splints.  Ranges of motion were full in both wrists.  Repetition did not lead to additional loss of function or range.  He was not tested immediately after repetitive use over time, and results were neither consistent nor inconsistent with his reports describing functional loss with such use.  

In the left wrist there was objective evidence of pain on palmar flexion and dorsiflexion as well as pain on weight bearing that did not result in functional loss.  In the right hand there no objective evidence of pain on motion, but there was objective evidence of pain on weight bearing and mild tenderness on the dorsum of the wrist.  Muscle strength was normal.  There was no ankylosis.  The examiner diagnosed rheumatoid arthritis.

Separate ratings of 10 percent, but no more, are warranted for limitation of motion in each wrist, effective July 28, 2008.  The criteria for rheumatoid arthritis state that a 10 percent rating is to be applied to each major joint or group of minor joints affected by limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Here, the Veteran reported pain and intermittent swelling, and the April 2016 examination revealed objective evidence of pain on palmar flexion and dorsiflexion in the left wrist and tenderness to palpation and pain with weight bearing in the right wrist. This is sufficient for a minimally compensable rating of 10 percent in each wrist.  

Higher ratings are available for ankylosis or the functional equivalent thereof.  There is no evidence of such manifestations.  Furthermore, there is no evidence of flare-ups, and the reports of pain and swelling are fully contemplated by the 10 percent ratings and are not the functional equivalent of a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  As discussed above, the Board will presume that any disability evident at the April 2016 VA examination, the only examination to measure limitation of motion, was present for the entirety of the appeal period.  For these reasons, the ratings of 10 percent, but no more, are warranted for limitation of motion of each ankle, effective July 28, 2008.

Finally, under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated July 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran and relevant records from the Social Security Administration.  

The Veteran was provided VA examinations of his Reiter's syndrome in August 2008 and November 2013, along with examinations of all of his affected joints in April 2016.  These examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Effective July 28, 2008, the Veteran's 40 percent rating for Reiter's syndrome is replaced with the separate evaluations granted below.

A 20 percent rating, but no more, for limitation of motion of the cervical spine associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 40 percent rating, but no more, for radiculopathy of the right upper extremity associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 30 percent rating, but no more, for radiculopathy of the left upper extremity associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 20 percent rating, but no more, for limitation of motion of the lumbar spine associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for radiculopathy of the right lower extremity associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for radiculopathy of the left lower extremity associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for limitation of motion of the right knee associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for limitation of motion of the left knee associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for limitation of motion of the right ankle associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for limitation of motion of the left ankle associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for limitation of motion of the right hip associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for limitation of motion of the left hip associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for limitation of motion of the right elbow associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for limitation of motion of the left elbow associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for limitation of motion of the right hand associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating, but no more, for limitation of motion of the left hand associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A separate evaluation of 10 percent, but no more, for limitation of motion of the right wrist associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.

A separate evaluation of 10 percent, but no more, for limitation of motion of the left wrist associated with Reiter's syndrome is granted, effective July 28, 2008, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


